Citation Nr: 1128979	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2008, March 2010, and November 2010 the Board remanded this claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Board remanded the claim for a VA audiological examination to address the functional effects due to the service-connected hearing loss and tinnitus in light of the United States Court of Appeals decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board directed that the examiner provide a "full description of the effects of the claimant's hearing loss and tinnitus on his ability to work."  The Board also directed that the examiner "furnish detail regarding the effects of the hearing loss and tinnitus on the Veteran's ordinary activity; any limitation of activity caused by the hearing loss and tinnitus; and fully describe the functional effects caused by the hearing loss and tinnitus."  The December 2010 examination report is not compliant with Board's remand because it does not adequately respond to the above referenced directives.  Therefore, the RO did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
 
1.  The RO must have the December 2010 VA audiological examiner review the claims file and address the functional effects of the Veteran's tinnitus and hearing loss.  The claims folder and a copy of this REMAND must be made available to the December 2010 VA audiological examiner.  The examiner must provide a full description of the effects of the claimant's hearing loss and tinnitus on his ability to work.  The examiner must furnish detail regarding the effects of the hearing loss and tinnitus on the Veteran's ordinary activity; any limitation of activity caused by the hearing loss and tinnitus; and fully describe the functional effects caused by the hearing loss and tinnitus.  The examiner must provide a rationale for any opinions given.  If the examiner is not able to provide a description without a new examination such a study must be ordered.
 
2.  Thereafter, the RO must review the report to ensure that it is in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  Thereafter, the RO should readjudicate the claim of entitlement to a total disability evaluation based upon individual unemployability.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



